Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotoros et al. (US Patent No. 10,999,528) in view of Miyoshi et al. (US 2006/0077543).

	Regarding claim 1 Cotoros discloses an image sensor module, comprising: 
a plurality of image sensors (image sensors 240 and 242 in Figure 2C); 
a frame in which the image sensors are mounted to have different imaging angles (Figures 2A-2C show a base module in which two image sensors are mounted; note image sensors 240 and 242 in Figure 2C have different fields of view); and 
at least one memory configured to store calibration information reflecting information generated from a plurality of images obtained by the image sensors, respectively (an image capture module that includes a memory that stores image module information associated with the image capture module, the image module information includes image correction information – col.20, lines 9-22; col.22 lines 27-49).
However, fails to explicitly disclose calibration information reflecting distance information generated from a plurality of images.
In his disclosure Miyoshi teaches calibration information reflecting distance information generated from a plurality of images (correction information memory which stores calibration data of the two cameras – [0045]; calibration data is distance information correction data – [0159]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Miyoshi into the teachings of Cotoros because such incorporation improves the resulting image by correcting unbalance at the time of capturing the image (abstract).

Regarding claim 5 Cotoros discloses the image sensor module of claim 1, further comprising a transmitter configured to transmit the calibration information stored in the memory to a main board of an image processing module (an image capture module that includes a memory that stores image module information associated with the image capture module, the image module information includes image correction information – col.20, lines 9-22; col.22 lines 27-49; transmitting data from image capture module to base module when the modules are coupled – col.4, lines 20-30; Figure 10; modules mounted on PCB board – col.17, lines 50-55; col.23, lines 31-36) which generates an image by combining the images based on the calibration information (combined image – col.8, lines 1-7).
Regarding claim 6 Cotoros discloses the image sensor module of claim 5, wherein the transmitter is configured to transmit the calibration information stored in the memory to the main board of the image processing module in response to the memory being connected with the main board of the image processing module (transmitting data from image capture module to base module when the modules are coupled – col.4, lines 20-30; Figure 10; modules mounted on PCB board – col.17, lines 50-55; col.23, lines 31-36).

Regarding claim 7 Cotoros discloses the image sensor module of claim 5, wherein the transmitter is configured to transmit the calibration information stored in the memory to the main board of the image processing module (transmitting data from image capture module to base module when the modules are coupled – col.4, lines 20-30; Figure 10; modules mounted on PCB board – col.17, lines 50-55; col.23, lines 31-36) in response to power being applied to the image sensor module (electrical connectivity may be used to provide power and facilitate transfer of data between the image capture module and the base module – col.4, 20-28; col.13, lines 1-24).

Regarding claim 10 Cotoros discloses an imaging device comprising:  
an image sensor module of claim 1 (refer to rejection of claim 1); and 
an image processing module comprising another memory and a processor configured to generate an image by combining the images obtained by the image sensors based on the calibration information (base module 1150 in Figure 10 has storage device 1156 and Image Signal Processor 1154; (stereoscopic imaging – col.18, lines 41-44).

Regarding claim 11 Cotoros discloses the imaging device of claim 10, wherein the image sensor module is configured to transmit the calibration information stored in the memory of the image sensor module to the other memory of the image processing module (image capture module transmitting image capture module information to base module for processing and storage – col.20, 23-32).

Regarding claim 15 Cotoros discloses a memory board mounted on an image sensor module comprising one or more memories and a plurality of image sensors, the memory board comprising: 
a memory to store calibration information about a plurality of images respectively obtained by the image sensors having different imaging angles (an image capture module that includes a memory that stores image module information associated with the image capture module, the image module information includes image correction information – col.20, lines 9-22; col.22 lines 27-49).
However, fails to explicitly disclose calibration information reflecting distance information.
In his disclosure Miyoshi teaches calibration information reflecting distance information (correction information memory which stores calibration data of the two cameras – [0045]; calibration data is distance information correction data – [0159]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Miyoshi into the teachings of Cotoros because such incorporation improves the resulting image by correcting unbalance at the time of capturing the image (abstract).

Regarding claim 16 Cotoros discloses the memory board of claim 15, further comprising: 
a transmitter configured to transmit the calibration information stored in the memory to a main board of an image processing module (an image capture module that includes a memory that stores image module information associated with the image capture module, the image module information includes image correction information – col.20, lines 9-22; col.22 lines 27-49; transmitting data from image capture module to base module when the modules are coupled – col.4, lines 20-30; Figure 10; modules mounted on PCB board – col.17, lines 50-55; col.23, lines 31-36) so that the image processing module generates a three-dimensional image by combining the images obtained by the image sensors based on the calibration information (stereoscopic imaging – col.18, lines 41-44).

Claims 2-4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotoros et al. (US Patent No. 10,999,528) in view of Miyoshi et al. (US 2006/0077543) further in view of Zhou (US 2017/0352191).

Regarding claim 2 Cotoros discloses the image sensor module of claim 1. However, fails to explicitly disclose wherein the calibration information comprises information about an overlapping region of the images obtained by the image sensors and the distance information.
In his disclosure Miyoshi teaches the calibration information comprises information about the distance information (correction information memory which stores calibration data of the two cameras – [0045]; calibration data is distance information correction data – [0159]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Miyoshi into the teachings of Cotoros because such incorporation improves the resulting image by correcting unbalance at the time of capturing the image (abstract).

In his disclosure Zhou teaches information about an overlapping region of the images obtained by the image sensors (transmitting information of overlapping regions in an image – [0052]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhou into the teachings of Cotoros because such incorporation improves the image processing (par. [0028]).

Regarding claim 3 Cotoros discloses the image sensor module of claim 2, wherein the calibration information further comprises information about characteristics of each of the image sensors (image module information associated with the image capture module, the image module information may include lens shading correction table, distortion correction table, white balance correction table, pixel defect table or map, color correction table, among others for each sensor/lens pair – col.20, lines 13-22).

Regarding claim 4 Cotoros discloses the image sensor module of claim 2, wherein the calibration information is used for generating a three-dimensional image by combining the images (stereoscopic imaging – col.18, lines 41-44).

claim 12 Cotoros discloses the imaging device of claim 11, wherein the calibration information comprises: 
information about characteristics of each of the image sensors (image capture module transmitting image capture module information to base module for processing and storage – col.20, 23-32).
However, fails to explicitly disclose information about an overlapping region of the images obtained by the image sensors and distance information about the images.
In his disclosure Zhou teaches information about an overlapping region of the images obtained by the image sensors and distance information about the images (transmitting information of overlapping regions in an image – [0052]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhou into the teachings of Cotoros because such incorporation improves the image processing (par. [0028]).

Regarding claim 13 Cotoros discloses the imaging device of claim 12, wherein the generated image is a three- dimensional image (stereoscopic imaging – col.18, lines 41-44).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotoros et al. (US Patent No. 10,999,528) in view of Miyoshi et al. (US 2006/0077543) further in view of Mars et al. (US 2008/0055409).

Regarding claim 8 Cotoros discloses the image sensor module of claim 5, wherein the transmitter is configured to transmit the calibration information stored in the memory to a main board of the image processing module (transmitting data from image capture module to base module when the modules are coupled – col.4, lines 20-30; Figure 10; modules mounted on PCB board – col.17, lines 50-55; col.23, lines 31-36).
However, fails to explicitly disclose transmit information to another main board in response to the main board of the image processing module being replaced by the other main board.
In his disclosure Mars teaches transmit information to another main board in response to the main board being replaced by the other main board (camera transmitting video data after replacing the main control board – [0003]).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mars into the teachings of Cotoros because such incorporation increases the usability of a camera module.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotoros et al. (US Patent No. 10,999,528) in view of Miyoshi et al. (US 2006/0077543) further in view of Chiba (US 2019/0087946).

claim 9 Cotoros discloses the image sensor module of claim 1. Cotoros further discloses multiple image sensors and calibration information (refer to rejection of claim 1). However, fails to explicitly disclose wherein an image sensor is rotatable at a predetermined angle while maintaining an optical axis, and information when the image sensor is at a first angle and information when the image sensor is at a second angle orthogonal to the first angle.
In his disclosure Chiba teaches an image sensor is rotatable at a predetermined angle while maintaining an optical axis, and information when the image sensor is at a first angle and information when the image sensor is at a second angle orthogonal to the first angle (camera transmitting information such as the captured image, the tilt angle and the roll angle when said camera is oriented at a set angle – [0050, 0098]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chiba into the teachings of Cotoros because such incorporation reduces the distortion in the resulting image (par. [0012]).

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotoros et al. (US Patent No. 10,999,528) in view of Miyoshi et al. (US 2006/0077543) further in view of Itoh et al. (US 2005/0243191).

Regarding claim 14 Cotoros discloses the imaging device of claim 10. However, fails to explicitly disclose wherein the image sensor module is configured to transmit the calibration information stored in the memory of the image sensor module to 
In his disclosure Itoh teaches the image sensor module is configured to transmit the calibration information stored in the memory of the image sensor module to the other memory of the image processing module, in response to the processor of the image processing module comparing data stored in the memory of the image sensor module with data stored in the other memory of the image processing module, and detecting a difference therebetween (Figures 10 and 11 shows a camera control section 230 transmitting current camera information from camera storage section 228 to terminal storage section 240, said current camera information is sent to comparison section 232 to be compared and to determine if said camera information differ from previous camera information; if the current camera information differs from the previous camera information stored in terminal storage section 240, then the previous camera information is substituted by the current camera information – [0214-0229]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Itoh into the teachings of Cotoros because such incorporation yields the predictable result of performing the optimum processing operation corresponding to the attached camera.

Regarding claim 20 Cotoros discloses the method of claim 16. However, fails to explicitly disclose wherein the transmitting the calibration information to the other 
In his disclosure Itoh teaches the transmitting the calibration information to the other main board is performed in response to the main board of the image processing module comparing data stored in the memory of the image sensor module with data stored in another memory of the image processing module, and detecting a difference therebetween (Figures 10 and 11 shows a camera control section 230 transmitting current camera information from camera storage section 228 to terminal storage section 240, said current camera information is sent to comparison section 232 to be compared and to determine if said camera information differ from previous camera information; if the current camera information differs from the previous camera information stored in terminal storage section 240, then the previous camera information is substituted by the current camera information – [0214-0229]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Itoh into the teachings of Cotoros because such incorporation yields the predictable result of performing the optimum processing operation corresponding to the attached camera.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotoros et al. (US Patent No. 10,999,528) in view of Mars et al. (US 2008/0055409).

claim 17 Cotoros discloses a method for transmitting calibration information stored in a memory of an image sensor module, comprising a plurality image sensors, to a main board of an image processing module, the method comprising: 
transmitting the calibration information stored in the memory to the other main board through the connection cable in response to power being applied while the connection cable is connected between the memory board and the other main board (transmitting data from image capture module to base module when the modules are coupled – col.4, lines 20-30; Figure 10; modules mounted on PCB board – col.17, lines 50-55; col.23, lines 31-36; electrical connectivity may be used to provide power and facilitate transfer of data between the image capture module and the base module – col.4, 20-28; col.13, lines 1-24).
Note Cotoros further discloses coupling of a main board with a memory board including a memory and a main board of an image processing module (transmitting data from image capture module to base module when the modules are coupled – col.4, lines 20-30; Figure 10; modules mounted on PCB board – col.17, lines 50-55; col.23, lines 31-36).
However, fails to explicitly disclose releasing a connection cable connecting the main board with a memory board including the memory; connecting the connection cable or another connection cable between the memory board and another main board replacing the main board of the image processing module.
In his disclosure Mars teaches releasing a connection cable connecting the main board with a memory board including the memory; connecting the connection cable or 
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mars into the teachings of Cotoros because such incorporation increases the usability of a camera module.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotoros et al. (US Patent No. 10,999,528) in view of Mars et al. (US 2008/0055409) further in view of Zhou (US 2017/0352191) further in view of Miyoshi et al. (US 2006/0077543).

Regarding claim 18 Cotoros discloses the method of claim 17. Cotoros further discloses a memory storing calibration information (refer to rejection of claim 1). However, fails to explicitly disclose wherein the information about an overlapping region of a plurality images obtained by the image sensors comprising distance information about the images.
In his disclosure Zhou teaches information about an overlapping region of the images obtained by the image sensors (transmitting information of overlapping regions in an image – [0052]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhou into 
However, fails to explicitly disclose the information comprising distance information about the images.
In his disclosure Miyoshi teaches the information comprising distance information about the images (correction information memory which stores calibration data of the two cameras – [0045]; calibration data is distance information correction data – [0159]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Miyoshi into the teachings of Cotoros because such incorporation improves the resulting image by correcting unbalance at the time of capturing the image (abstract).

Regarding claim 19 Cotoros discloses the method of claim 18, wherein the calibration information further comprises information about characteristics of each of the image sensors (image module information associated with the image capture module, the image module information may include lens shading correction table, distortion correction table, white balance correction table, pixel defect table or map, color correction table, among others for each sensor/lens pair – col.20, lines 13-22), and wherein the images are combined to generate a three-dimensional image by the image processing module (stereoscopic imaging – col.18, lines 41-44).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2014/0218535.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482